Citation Nr: 18100305
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-35 376
DATE:	April 6, 2018
ISSUES DECIDED:	7	ISSUES REMANDED:	0
 
ORDER
The appeal of the claim for a separate rating for anxiety disorder is dismissed.
The appeal of the increased rating claim for a right hip disability is dismissed.
The appeal of the increased rating claim for a right knee disability is dismissed.
The appeal of the service connection claim for bilateral hearing loss is dismissed.
Service connection for tinnitus is granted.
An initial rating of 70 percent, but no higher, for PTSD is granted, subject to the provision governing the award of monetary benefits.
A rating in excess of 20 percent for a thoracolumbar spine disability is denied.
FINDINGS OF FACT
1. In a July 2015 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim for a separate rating for anxiety disorder and his increased rating claim for a right hip disability.
2. At the October 2017 Board hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his increased rating claim for a right knee disability and his service connection claim for bilateral hearing loss.
3.  The Veteran began experiencing symptoms of tinnitus while in service, and he has continues to experience tinnitus since separation from service. 
4.  The Veterans PTSD has been shown to cause occupational and social impairment with deficiencies in most areas.
5. Even considering his complaints of pain and functional loss, the forward flexion in the Veterans thoracolumbar spine has not been shown to be functionally limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine has not been shown, and incapacitating episodes of intervertebral disc syndrome have not been shown having a total duration of at least 4 weeks but less than 6 weeks during any 12 month period over the course of his appeal.
CONCLUSIONS OF LAW
1. The criteria for withdrawal of the claim for a separate rating for anxiety disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).
2. The criteria for withdrawal of the increased rating claim for a right hip disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).
3. The criteria for withdrawal of the increased rating claim for a right knee disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).
4. The criteria for withdrawal of the service connection claim for bilateral hearing loss have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).
5. The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).
6.  The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).
7. The criteria for a disability evaluation in excess of 20 percent for a thoracolumbar spine disability have not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5237 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had active service in the Marine Corps from September 2005 to September 2010, to include service in Southwest Asia.
This case comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
Duties to Notify and Assist
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VAs notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 
As to VAs duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in October 2017.
The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VAs duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
Withdrawn Claims
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  Id.  In the present case, in an July 2015 statement, the Veteran expressly withdrew his appeal with regard to the issues of entitlement to a separate rating for anxiety disorder and an increased rating for a right hip disability prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters  At the October 2017 Board hearing, the Veteran expressly withdrew his appeal with regard to the issues of entitlement to an increased rating for a right knee disability and service connection for bilateral hearing loss prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.
Service Connection
The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veterans statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
In this case, the Board finds no reason to doubt the Veterans credibility.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.  At the October 2017 Board hearing, the Veteran credibly testified that he started having ringing in his during his active service and that it continues to the present day.  The Veteran has been diagnosed with tinnitus.  As such, the criteria for service connection for tinnitus have been met and the Veterans claim is granted.
 
Increased Ratings
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 
PTSD
The Veteran was granted service connection for his PTSD by an April 2012 rating decision and initially rated at 30 percent effective September 20, 2011, the date his service connection claim was received by VA.  In a February 2016 rating decision, the Veteran was granted a 50 percent rating effective September 20, 2011.  The Veteran disagrees with the assigned initial rating and asserts he is entitled to a higher rating.
Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veterans mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
A 70 percent evaluation is assigned when a veterans mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.
A 100 percent rating is assigned when a veterans mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 
When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veterans psychiatric symptoms, the length of remissions, and the Veterans capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiners assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  
Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veterans actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez Claudio v. Shinseki, 713 F.3d 112, 116 17 (Fed. Cir. 2013).
The Veterans medical records show that in October 2010, August 2011, September 2011, October 2011, December 2011, April 2012, and September 2015, he reported having suicidal ideation.
At the October 2017 Board hearing, the Veteran testified that he continues to have suicidal thoughts that interfere with his ability to attend school and work.
The medical record establishes that the Veteran has experienced suicidal ideation since his application for benefits, and as such, his PTSD results in occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.  However, as the Veteran has been married since 2015, reported frequent contact with his family, and reported that he often saw his father.  He reported that he worked as a personal trainer and continued to see some clients.  He reported that he raises pigs for his neighbors.  He testified that he has some friends and goes to the gym.  As such, total social impairment has not been shown, which would be consistent with a 100 percent rating.
Accordingly, the Veteran is granted a 70 percent rating for his PTSD.
Thoracolumbar Spine Disability
The Veteran was granted service connection for his thoracolumbar spine disability by an April 2012 rating decision and initially rated at 10 percent effective September 20, 2011, the date his service connection claim was received by VA.  In a February 2016 rating decision, the Veteran was granted a 20 percent rating effective September 20, 2011.  The Veteran disagrees with the assigned initial rating and asserts he is entitled to a higher rating.
Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.
Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 
An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 
The evidence of record does not appear to show that the Veteran has experienced any IVDS in his thoracolumbar spine during any period on appeal.  January 2016 and November 2017 VA examiners indicated that the Veteran did not have IVDS.  In addition, there is no evidence showing that the Veteran has been prescribed any bed rest to treat his thoracolumbar spine disability.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veterans thoracolumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 
Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.
Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V.
The Veterans treatment records show that he has received treatment for his thoracolumbar disability.  However, his treatment records do not describe the results of any range of motion testing.  Likewise, there is no finding of any spinal ankylosis.
In January 2012, the Veteran was afforded a VA examination.  On examination, he demonstrated forward flexion to 70 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left rotation to 35 degrees, and right rotation to 35 degrees.  Repetitive use testing resulted in additional function loss due to pain.
In January 2014, the Veteran was afforded a VA examination.  He reported spreading pain and difficulty with bending.  He reported having flare-ups one to two times per month.  On examination, there was evidence of pain with weight bearing.  He demonstrated flexion to 50 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, left rotation to 40 degrees, and right rotation to 30 degrees.  Repetitive use testing resulted in no additional loss of function or range of motion.  The examiner indicated that pain, weakness, fatigability, or incoordination resulted in pain, lack of endurance, and incoordination and further reduced his forward flexion to 45 degrees.  He retained normal 5/5 strength in his lower extremities with no muscle atrophy.
In November 2017, the Veteran was afforded a VA examination.  He reported having flare-ups that last one to two days.  On examination, there was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpitation over the low back.  He demonstrated flexion to 80 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, left rotation to 30 degrees, and right rotation to 30 degrees.  Repetitive use testing resulted in no additional loss of function or range of motion.  The examiner indicated that pain, weakness, fatigability, or incoordination resulted in reduced limitation of motion, which included forward flexion of 60 degrees.  He retained normal 5/5 strength in his lower extremities with no muscle atrophy.  
After a complete review of the medical record, the Veteran does not demonstrate limitation of motion (flexion) consistent with a 40 percent rating.  At the January 2012, January 2014, and November 2017 VA examinations, he demonstrated flexion well in excess of 30 degrees, even considering his complaints of pain and after repetitive use testing.  The January 2012, January 2014, and November 2017 VA examiners indicated that the Veteran did not have ankylosis of the spine.  The medical record does not demonstrate findings consistent with a higher 40 percent evaluation.  As such, a rating in excess of 20 percent is not warranted.
The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The Veteran reported experiencing pain on range of motion testing.  However, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  
In this case, repetitive testing at the January 2014 and November 2017 VA examinations did not further restrict his motion.  The January 2016 VA examiner indicated that pain, weakness, fatigability, or incoordination resulted in reduced range of motion.  His rating is largely the result of the application of such functional limitations, as his demonstrated range of motion equivalent to a 20 percent rating in recognition of the functional limitations.  The Veterans medical record does not demonstrate any additional functional limitations.  Such fails to support the assignment of a higher rating. 
At the October 2017 Board hearing, the Veterans representative asserted that the Veteran was entitled to an increased rating on an extraschedular basis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for an individual service connected disability are inadequate.  Extraschedular consideration may not be based on the combined effects of more than one service connected disability.  There must be a comparison between the level of severity and symptomatology of the claimants service connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
Under the approach prescribed by VA, if the criteria reasonably describe the claimants disability level and symptomatology, then the claimants disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimants level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimants exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. 3.321(b)(1) (related factors include marked interference with employment and frequent periods of hospitalization).  When the rating schedule is inadequate to evaluate a claimants disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director) for completion of the third step-a determination of whether, to accord justice, the claimants disability picture requires the assignment of an extraschedular rating.
After a complete review of the entire record, the Board finds that the Veterans thoracolumbar spine disability symptomatology is adequately contemplated by the schedular rating criteria.  The Veteran was found to have a 20 percent rating for his thoracolumbar spine disability for limitation of motion.  This level of disability exactly reflects the symptomatology of the Veterans thoracolumbar spine disability based on the evidence of record, and contemplates his back pain.  Schedular ratings are intended to compensate for average impairment in earning capacity caused by a service connected disability.  38 C.F.R. § 4.1.  The rating assigned does that based on the Veterans symptomatology.  He has pain on movement, but any impact this had on his employment has been compensated in the ratings assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is simply no indication that the Veterans thoracolumbar spine disability presents unique or unusual disability pictures that are not contemplated by the rating schedule.  It is clear that the Veterans thoracolumbar spine disability causes significant impairment, and impairs his ability to work.  However, again, the schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  Moreover, looking at the Veterans complaints, there is nothing that is particularly unique, unusual, or exceptional about his back disability.  The impairment from the thoracolumbar spine disability is significant, but it would be expected to be to merit the rating he has been assigned. 
In addition, the Veteran testified that he works for his father as at his lumbar company.  He testified that he raises pigs with his father.  He testified that goes to the gym and exercises.
There is no question that the Veteran experiences pain in his thoracolumbar spine, but such a symptom, while not specifically enumerated in the schedular criteria, is considered in the schedular ratings that are assigned, as the Board is required to consider functional limitations such as pain in assessing orthopedic injuries and limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5201, 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is exactly what was done.  Essentially, in considering functional limitation, the Board must consider all of the Veterans symptoms within the context of the schedular rating that is assigned.  As such, the schedular rating criteria reasonably contemplate the symptoms caused by the Veterans thoracolumbar spine disability, and therefore, referral for extraschedular consideration is not warranted.
Accordingly, a rating in excess of 20 percent for a thoracolumbar spine disability is denied.
 
MATTHEW W. BLACKWELDER
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	T. Berryman, Associate Counsel 

